         Case 2:16-cr-00265-GMN-NJK Document 2224 Filed 04/17/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                    )
 4                                                )
                          Plaintiff,              )        Case No.: 2:16-cr-00265-GMN-NJK
 5
           vs.                                    )
 6                                                )        ORDER EXONERATING BONDS
     ANDREW ELOY LOZANO, et al.,                  )
 7                                                )
                          Defendants.             )
 8
 9         On April 23, 2020, the Court issued an Amended Order of Dismissal, (ECF No. 2216),

10   as to Defendants Andrew Eloy Lozano, Victor Adam Ramirez, John Walter Henderson, Robert

11   Alan Coleman, Paul Jeffrey Voll, John Joseph Siemer, Edward Claridan Chelby, Johnny

12   Russell Neddenriep, Bert Wayne Davisson, Matthew Keith Dunlap, and John Chrispin Juarez.

13         Accordingly,

14         IT IS HEREBY ORDERED that the bonds as to Defendants Lozano, Ramirez,

15   Henderson, Coleman, Voll, Siemer, Chelby, Neddenriep, Davisson, Dunlap, and Juarez are

16   EXONERATED.

17                     17 day of April, 2020.
           DATED this _____

18
19                                             ___________________________________
                                               Gloria M. Navarro, Judge
20                                             United States District Court
21
22
23
24
25


                                             Page 1 of 1
